Citation Nr: 1146127	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  98-10 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for fatigue and drowsiness, to include as due to an undiagnosed illness. 

2.  Entitlement to service connection for dizziness, to include as due to an undiagnosed illness. 

3.  Entitlement to service connection for fevers or sweats, to include as due to an undiagnosed illness. 

4.  Entitlement to service connection for a chronic disability of the joints, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse.


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The Veteran served on active duty for training from January to May 1977, with active service from May 1979 to January 1985, and from September 1990 to June 1991. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 1996 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

In July 2009, the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge at the RO.  The Veteran also testified before a Decision Review Officer (DRO) at the RO in September 1998.  Transcripts of the hearings are of record. 

The Board remanded the claims for further development in June 2004, April 2009, and December 2009.  The case has now returned to the Board for further appellate action. 

The Veteran's appeal originally included service connection for skin symptoms, posttraumatic stress disorder (PTSD) and stomach symptoms.  In addition, the December 2009 Board remand referred the issue of a total disability rating due to individual employability resulting from service-connected disability (TDIU) to the RO for appropriate action.  A November 2008 rating decision granted service connection for chronic urticaria and bilateral dishydrotic eczema, a June 2011 rating decision granted service connection for PTSD and awarded TDIU, and an August 2011 rating decision granted service connection for irritable bowel syndrome (claimed as a stomach symptoms).  The Veteran has not disagreed with the effective dates assigned for these claims and the matters of service connection for skin symptoms, PTSD and stomach symptoms are no longer in appellate status.  Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997) (a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

When this matter was previously before the Board in December 2009, the RO was instructed to afford the Veteran a VA general medical examination, with an appropriate examiner, to address the claims for service connection for fatigue and drowsiness, dizziness, fevers/sweats, and chronic disability of the joints.  In pertinent part, with regard to each disability, the examiner was instructed to indicate whether the Veteran has a current known clinical diagnosis and, for each diagnosed disorder, render an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that the diagnosed disorder is etiologically related to service.  A complete rationale was asked to be given for all opinions and conclusions expressed.

The Veteran was afforded a VA examination for fatigue, drowsiness, dizziness, fevers, and sweats in February 2010.  The assessment was that there was no specific diagnosis for fatigue, drowsiness, dizziness, and sweats.  The criteria for chornic fatigue syndrome were not met.  The examiner further noted that fatigue and drowsiness were "as likely as not, a symptom related to sleep apnea, sedentary lifestyle, possible TBI (traumatic brain injury) and non-medical (mental health) issues.  In addition, drowsiness was also attributed to the Veteran's obesity.  Dizziness was, as likely as not, a symptom related to medications and possibly TBI.  Sweats, as likely as not, was a symptom related to body size (surface area relative to body mass) and activity (nocturnal restless muscular activity) resulting in need for perspiratory cooling which has medical (sleep apnea, obesity) and non-medical (mental health e.g. anxiety) underpinnings.  The assessment included a diagnosis of fevers which was related to acute post-service medical issues.  The examiner did not provide an opinion as to whether the disabilities underlying the Veteran's symptoms (e.g., sleep apnea, TBI) are related to service, as requested in the December 2009 Board remand.  In addition, the examiner did not indicate whether the medication which caused dizziness was prescribed for a service-connected disability and did not identify or provide an explanation of rationale as to the acute post-service medical issues which caused the Veteran's fevers.  

In an August 2011 addendum in connection with the issue of fatigue, the examiner opined that "fatigue, as likely as not, is a symptom related to sleep apnea, obesity, sedentary lifestyle which are non-service related conditions insofar as such a relationship can be discerned at this time."  However, the examiner provided no rationale for this opinion.  

The Veteran was afforded a VA joints examination in March 2010.  The examiner evaluated the Veteran concerning his cervical and lumbar spine "which is what [the Veteran] states gives him the most trouble" and he already has a disability rating for his knees.  [Notably, an unappealed February 1985 rating decision noted inservice treatment for back complaints and denied service connection for a back disorder on the basis that there was no chronic organic cause for back pain shown by the evidence of record.]  The examiner opined that it is less likely as not that the Veteran's lower back and cervical spine conditions are related to his period of active duty service.  Again, the examiner provided no rationale for this opinion.  

These examination reports are not adequate for rating purposes because they do not provide the opinions and rationale which were requested in the December 2009 Board remand.  The United States Court of Appeals for Veterans Claims (Court) has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  In other words, an examination that provides an etiology opinion without a rationale is inadequate.  The Court has further held that once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Upon remand, the RO should arrange for the Veteran's claims folder to be reviewed by the examiner who prepared the February 2010 VA examination report (and August 2011 addendum) for fatigue, drowsiness, dizziness, fevers and sweats and the examiner who prepared the March 2010 VA examination report for joints (or a suitable substitute if these examiners are unavailable), for the purpose of preparing an addendum that provides the opinions and explanations of rationale previously requested by the Board.  Such opinions are necessary to adjudicate these claims.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).

Notably, a remand by the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders, and imposes upon the Secretary of Veterans Affairs a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, the appeal must be remanded again.

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the Veteran's claims folder to be reviewed by the examiner who prepared the February 2010 VA examination report (and August 2011 addendum) for fatigue, drowsiness, dizziness, fevers and sweats (or a suitable substitute if such examiner is unavailable), for the purpose of preparing an addendum that addresses the Veteran's claimed fatigue and drowsiness, dizziness, and fevers/sweats.  The examiner should review the Veteran's claims file and provide the following opinions:  

a.  Note each chronic disability which has been identified as an underlying cause of the Veteran's claimed symptoms of fatigue, drowsiness, dizziness, fevers and sweats.  

a.  With regard to each such disability, render an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that the diagnosed disorder (e.g., sleep apnea, TBI, etc.) is etiologically related to service or to a service-connected disability. 

The examiner must explain the rationale for the opinions provided, with references to supporting clinical data and lay statements (noting any inconsistencies between the factual data and allegations made).

2.  The RO should arrange for the Veteran's claims folder to be reviewed by the examiner who prepared the March 2010 VA examination report for joints (or a suitable substitute if such examiner is unavailable), for the purpose of preparing an addendum that addresses the Veteran's claimed chronic disability of the joints.  The examiner should review the Veteran's claims file and provide an explanation of rationale for the opinion provided in the March 2010 VA examination report, with references to supporting clinical data (including treatment for complaints of back pain in service) and lay statements (noting any inconsistencies between the factual data and allegations made).  If the examiner changes or otherwise revisits the opinion, this should be fully explained.

3.  The RO should then re-adjudicate the claims.  If the benefits sought are not granted, the agency of original jurisdiction should issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


